Exhibit Contact:Mallorie Burak Southwall Technologies Inc. Phone:(650) 798-1200 For Immediate Release Southwall Announces Q3 2009 Results PALO ALTO, Calif.(BUSINESS WIRE)—November 9, 2009Southwall Technologies Inc. (OTCBB: SWTX) announcedthird quarter 2009 revenue of $8.6 million, up 3% from second quarter 2009 revenues of $8.3 million and down 19% from third quarter 2008 revenues of $10.6 million. The year over year decrease was primarily due to a decline in sales of automotive and window film products primarily driven by lower market demand caused by the global economic downturn. Third quarter 2009 net income was $0.7 million, or $0.02 per diluted share, as compared to net income of $1.5 million, or $0.04 per diluted share in second quarter 2009, and $1.0 million, or $0.03 per diluted share in third quarter 2008.Net income in the second quarter 2009 included $0.5 million of other income relating to the receipt of the final milestone payment under the Technology Transfer and Services agreement with Sunfilm. Third quarter 2009 gross profit was $3.7 million, or 43% of net revenues, as compared to $3.7 million, or 44% of net revenues, in second quarter 2009 and $4.2 million, or 40% of net revenues, in third quarter 2008. The Company posted income from operations of $1.0 million in the third quarter 2009, as compared to $0.9 million in the second quarter 2009 and $1.4 million in the third quarter In addition, the Company reached an amicable settlement with Pilkington Automotive GmbH on a patent allowed by the European Patent Office. The agreement consists of an up-front license payment with no future royalties or other licensing restrictions for Southwall or its customers. “Despite the year over year sales decline, we are generating cash and continue to invest in longer term growth opportunities,” said Dennis Capovilla, Southwall’s President and CEO. “As the economy begins to stabilize, we see strong potential for growth across all markets relating to energy efficiency, and we remain focused on realizing longer term growth. ” About Southwall Technologies Inc. Southwall Technologies Inc. is recognized as an innovator in the development and manufacture of high performance, energy-saving films and glass products that dramatically improve the energy efficiency of architectural and automotive glass. Southwall is an ISO 9001:2000-certified manufacturer with customers in over 25 countries around the world, including Audi, BMW, Guardian, Peugeot-Citroen, Pilkington, Renault, Saint-Gobain Sekurit, and Volvo. This press release may contain forward-looking statements, including, without limitation, statements regarding the Company's expectations, beliefs, intentions, or strategies regarding the future.All forward-looking statements in this press release are based on information available to the Company on the date hereof, and the Company assumes no obligation to update any such forward-looking statements.These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those presented.These risks include the possibility that the Company’s expected future results will be materially worse than estimated, that the Company may not continue to be profitable in future quarters or may not be able to achieve future long-term growth, that there will be a decline in one or more portions of our business in 2009 or thereafter, that the Company will not be successful in improving operating performance or controlling costs, that the Company will suffer a decline in manufacturing or financial effectiveness, that the Company’s new product development will not be successful, that there may be decreasing demand in certain markets and that the Company will not be able to secure additional financing if required, as well as risks associated with any failure to meet potential covenant requirements under future credit facilities.Further risks are detailed in the Company's filings with the Securities and Exchange Commission, including those set forth in the Company's most recent Annual Report on Form 10-K for the year ended December 31, 2008, filed on March 26, 2009. ### SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended Nine months ended September 30, September 30, September 30, September 30, 2009 2008 2009 2008 Net revenues $ 8,600 $ 10,632 $ 23,430 $ 34,887 Cost of revenues 4,867 6,383 13,554 20,063 Gross profit 3,733 4,249 9,876 14,824 Operating expenses: Research & development 771 976 2,118 2,372 Selling, general and administrative 1,960 1,852 5,810 6,170 Total operating expenses 2,731 2,828 7,928 8,542 Income from operations 1,002 1,421 1,948 6,282 Interest expense, net (321 ) (170 ) (492 ) (433 ) Other income (expense), net 12 (238 ) 3,211 (123 ) Income before provision for income taxes 693 1,013 4,667 5,726 Provision for (benefit from) income taxes (17 ) 5 174 326 Net income 710 1,008 4,493 5,400 Deemed dividend on preferred stock 122 122 366 367 Net income attributable to common stockholders $ 588 $ 886 $ 4,127 $ 5,033 Net income per share: Basic $ 0.02 $ 0.03 $ 0.14 $ 0.18 Diluted $ 0.02 $ 0.03 $ 0.13 $ 0.16 Weighted average shares used in computing net income per share : Basic 28,728 28,409 28,715 28,099 Diluted 34,685 34,681 34,085 34,016 SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, 2009 2008 ASSETS Current assets: Cash and cash equivalents $ 12,845 $ 10,768 Restricted cash - 282 Accounts receivable, net 4,799 3,709 Inventories, net 4,677 5,965 Other current assets 1,302 745 Total current assets 23,623 21,469 Property, plant and equipment, net 14,233 15,012 Other assets 407 804 Total assets $ 38,263 $ 37,285 LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long term debt and capital lease obligations $ 1,141 $ 1,767 Accounts payable 1,190 596 Accrued compensation 958 1,372 Other accrued liabilities 5,085 5,127 Total current liabilities 8,374 8,862 Term debt and capital lease obligations 3,639 4,501 Other long term liabilities 84 2,514 Total liabilities 12,097 15,877 Series A, convertible preferred stock 4,810 4,810 Stockholders' equity: Common stock 29 29 Capital in excess of par value 78,292 78,323 Accumulated other comprehensive income 4,565 4,269 Accumulated deficit (61,530 ) (66,023 ) Total stockholders' equity 21,356 16,598 Total liabilities, preferred stock and stockholders' equity $ 38,263 $ 37,285 SOUTHWALL TECHNOLOGIES, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months ended September 30, September 30, 2009 2008 Cash flows from operating activities: Net income $ 4,493 $ 5,400 Adjustments to reconcile net income to net cash provided by operating activities: Gain on settlement of liability (2,359 ) - Deferred income tax (77 ) (49 ) Gain on disposal of property, plant and equipment (24 ) - Depreciation and amortization 1,911 2,054 Stock-based compensation 294 162 Changes in operating assets and liabilities: Accounts receivable, net (1,072 ) (840 ) Inventories, net 1,336 (304 ) Other current and non-current assets (65 ) 827 Accounts payable and accrued liabilities (258 ) (870 ) Net cash provided by operating activities 4,179 6,380 Cash flows from investing activities: Restricted cash 261 - Proceeds from sale of property, plant and equipment 34 - Expenditures for property, plant and equipment (975 ) (1,047 ) Net cash used in investing activities (680 ) (1,047 ) Cash flows from financing activities: Proceeds from exercise of stock options 42 293 Borrowings from equipment financing 26 603 Investment credit in Germany 221 - Repayments of term debt and capital lease obligations (1,719 ) (883 ) Net cash (used in) provided by financing activities (1,430 ) 13 Effect of foreign exchange rate changes on cash and cash equivalents 8 (165 ) Net increase in cash and cash equivalents 2,077 5,181 Cash and cash equivalents, beginning of period 10,768 6,492 Cash and cash equivalents, end of period $ 12,845 $ 11,673
